 

Engere CT CouRT
COMPLAINT “ nan wi
(for non-prisoner filers without lawyers) lida J
JUL Ib PP [?: Su
UNITED STATES DISTRICT COURT oni gic CouRT

EASTERN DISTRICT OF WISCONSIN

 

(Full name of plaintiff(s))
ORA ROUSE et al

 

 

 

v. Case Number:

(Full name of defendant(s)) 2 0-C-f 08 3

(to be supplied by Clerk of Court)
SDM LIVING TRUST; MPI PROPERTY MANAGEMENT;

 

WESLEY ANDERSON; AND CITYWIDE RENTALS

 

 

 

A. PARTIES

1. Plaintiff is a citizen of Wisconsin Republic and resides at
(State)

2873 N. 41st Street, Milwaukee
(Address)

(If more than one plaintiff is filing, use another piece of paper.)

2. Defendant 9DM LIVING TRUST c/o Seth Munter Trustee
(Name)

Complaint — 1
Case 2:20-cv-01083-LA Filed 07/16/20 Page 1of6 Document 1
7019 1b40 0001 9414 &1eb

 
is (if a person or private corporation) a citizen of CALIFORNIA

. _ (State, if known)
and (if a person) resides at 183 Alpine Terrace, San Francisco

(Address, if known)
and (if the defendant harmed you while doing the defendant’s job)

 

worked for

 

(Employer's name and address, if known)
(If you need to list more defendants, use another piece of paper.)

B. STATEMENT OF CLAIM

On the space provided on the following pages, tell:
Who violated your rights;

What each defendant did;

When they did it;

Where it happened; and

Why they did it, if you know.

Woe whe

This is a compiaint for the Court of Record.

 

On 8/17/2018 property owner Wesley T. Andersen through Citywide Rentals, rented
2871- 2873 N. 41st to the Plaintiffs, without disclosing that the property was in need of

repair and order violations had been cited on the property in the past. This is a violation

 

«of Wis. Stat. Ann. § 100.18 Marketing; Trade Practices; Fraudulent representations,
Unfair or Deceptive Acts or Practices and ATCP 134.04 Disclosure requirements.

Complaints were made te CITYWIDE RENTALS about defects in the house.

 

The complaints went unanswered. The Plaintiffs called for a city inspection which took

 

place on 11/6/2018 resulting with orders to correct conditions by 12/14/2018. None of

 

the violations were repaired by the deadline or thereafter, and conditions worsened.

 

Complaint ~ 2
Case 2:20-cv-01083-LA Filed 07/16/20 Page 2 of 6 Document 1
This is a violation of WISCONSIN LEGISLATURE 704.07 Repairs; untenantability.

 

The Plaintiffs decided to withhold the rent and the Defendants filed an an eviction com-
plaint on 12/28/2018. The Plaintiffs appeared in court on 1/10/2019 and agreed to pay
pay the rent and the case was dismissed. From January to March 2019 no repairs were

ever made to the property and Wesley T. Andersen through Citywide Rentals still rece-

 

ived rent payments. It is believed that the eviction was retaliation which is a violation

 

under Wisconsin Statute 704.45 and ATCP 134.09(5). On March 15, 2019 SDM

 

LIVING TRUST c/o of SETH MUNTER, Trustee, purchased the property with MPI

 

PROPERTY MANAGEMENT as the property managers. The Plaintiffs made numerous

 

complaints to the new owners and another city inspection ensued on 9/26/2019

 

resulting with orders to correct conditions by 11/30/2019. No repairs were made to the

 

property. The Plaintiffs decided to withhold the rent the Defendants filed an eviction

complaint on 10/2/2019. The Plaintiffs appeared in court on 10/16/2019 and agreed to

 

pay the rent and the case was dismissed. From October through March 2020, the

 

ordered repairs were never made to the property, and SDM Living Trust c/o of Seth

 

Munter, still received rent payments.

 

 

 

 

 

Complaint — 3
Case 2:20-cv-01083-LA Filed 07/16/20 Page 3 o0f6 Document 1
 

C. JURISDICTION

[a] I am suing for a violation of federal law under 28 U.S.C. § 1331.

OR

[| I am suing under state law. The state citizenship of the plaintiff(s) is (are)
different from the state citizenship of every defendant, and the amount of
money at stake in this case (not counting interest and costs) is

$

D. RELIEF WANTED

Describe what you want the Court to do if you win your lawsuit. Examples may
include an award of money or an order telling defendants to do something or to
stop doing something.

The Plaintiffs are are seeking an award of $300,000.00 as per the Plaintiffs Fee
Schedule. This amount will compensate the number of tenants listed on the lease, and

will be divided as such. Summons, Court Notices (without contract) $78,000. ,

 

Breach of Contract $15,000. , Silence/Dishonor/Default $15,000. , Reporting
Inaccurate Credit Information $75,000. , Time usage for court appearances: 90 minutes

or more, under Protest and Duress $60,000. , Return of Paid Rental Fees $47,000. ,

 

Loss of Personal Belongings due to Basement and Other Leaks $10,000. We will

 

except the transfer of the property 2871-73 N. 41st St., over to our Trust as a

 

reduction to the total amount owed. The value of the property as of 2019 is $60,600.00.

 

 

 

 

Complaint — 4
Case 2:20-cv-01083-LA Filed 07/16/20 Page 4 o0f6 Document 1
 

E. JURY DEMAND
I want a jury to hear my case.
[_]- ves [=]-No
I declare under penalty of perjury that the foregoing is true and correct.
Complaint signed this day of 20.20

Respectfully Submitted, .

   
 
  

(n) 200

Plaintiff's Telephone Number

 

 

Plaintiff’s Email Address
2873 Wi YJ My eusaulles, /
SBR O

 

(Mailing Address of Plaintiff)
(If more than one plaintiff, use another piece of paper.)

REQUEST TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING THE
FILING FEE

[a] I DO request that I be allowed to file this complaint without paying the filing fee.
I have completed a Request to Proceed in District Court without Prepaying the
Filing Fee form and have attached it to the complaint.

[| I DO NOT request that I be allowed to file this complaint without prepaying the
filing fee under 28 U.S.C. § 1915, and I have included the full filing fee with this
complaint.

 

Complaint -5
Case 2:20-cv-01083-LA Filed 07/16/20 Page 5of6 Document 1
ADDITIONAL INFORMATION FOR COMPLAINT
From PAGE 1 Section A. PARTIES - Additional Defendants:

1) MPI PROPERTY MANAGEMENT
6700 W. Fairview Ave.
Milwaukee, WI 53213

2) CITYWIDE RENTALS
8432 W. Lisbon Ave.
Milwaukee, WI 53222

3) WESLEY T. ANDERSEN
164 N. 72" St.
Milwaukee, WI 53213

From PAGE 2 Section B. STATEMENT OF CLAIM -List the statutes, law, or regulation that we
believe the defendants violated:

Wisconsin Statutes and Annotations
Wis. Stat. Ann. § 100.18 Marketing; Trade Practices. Fraudulent representations.
Wisconsin Legislation Chapter 704.07 Repairs; untenantability

United States Code:
15 USC §45 Unfair or Deceptive Acts or Practices

Department of Agriculture, Trade and Consumer Protection (ATCP)
ATCP 134.04 Disclosure requirements.

ATCP 134.07 Promises to repair

Case 2:20-cv-01083-LA Filed 07/16/20 Page 6of6 Document 1
